Citation Nr: 0125670	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than February 5, 
1993, for the assignment of a 100 percent evaluation for 
residuals of major depression with anxiety disorder and 
personality disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from March 1975 to August 
1977.  This case comes to the Board of Veterans' Appeals 
(Board) from a June 1999 RO decision which granted an 
increased rating, from 10 percent to 100 percent, for 
service-connected residuals of major depression with anxiety 
disorder and personality disorder, effective from February 5, 
1993.  The veteran appeals for an earlier effective date of 
the increased rating.  

In March 2001, the Board remanded the case to the RO to 
afford the veteran a hearing at the RO before a Member of the 
Board (a Travel Board hearing).  In lieu of a Travel Board 
hearing, the veteran testified at a video conference hearing 
at the RO in June 2001, which was conducted by the 
undersigned Member of the Board in Washington, D.C.  At the 
hearing, the RO received additional evidence in the form of 
statements from the veteran's friend and mother, accompanied 
by an appropriate waiver of initial RO consideration of such 
evidence.  38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  On April 12, 1991, the RO received the veteran's claim 
for an increased rating for a service-connected psychiatric 
disorder (residuals of major depression with anxiety disorder 
and personality disorder).  

2.  In a June 1999 decision, the RO granted a 100 percent 
schedular rating for the psychiatric disorder and assigned 
February 5, 1993 (the date of a private mental health center 
examination) as the effective date of the increased rating.

3.  The VA regulatory criteria pertaining to rating 
psychiatric disabilities, which were in effect prior to 
November 7, 1996 during the pendency of the veteran's claim 
for an increased rating for a psychiatric disorder, are 
applicable to her appeal for an effective date earlier than 
February 5, 1993 for the assigned 100 percent rating.  

4.  With resolution of the benefit of the doubt in the 
veteran's favor, the evidence shows that her psychiatric 
disorder has been productive of total social and industrial 
inadaptability since the time of her VA examination on July 
2, 1991.  


CONCLUSION OF LAW

The criteria are met for an earlier effective date of July 2, 
1991 for the assignment of an increased 100 percent schedular 
rating for service-connected residuals of major depression 
with anxiety disorder and personality disorder.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from March 1975 to August 
1977.  Service medical records show she was seen in June 1977 
with possible conversion reaction.  On a July 1977 separation 
physical examination, she complained in part of headaches.  
Subsequently in July 1977, she was seen with frequent 
headaches and diagnosed in part with passive aggressive 
personality.  She was discharged from service in August 1977 
due to unsuitability from a character or behavior disorder (a 
psychiatrist had evaluated the veteran and diagnosed her with 
a passive aggressive personality).  

In a June 1978 decision, the RO granted service connection 
and a 30 percent rating for a nervous disorder (characterized 
as anxiety in a passive dependent personality with history of 
headaches and syncope), effective from August 1977.  The RO 
also granted a temporary total hospitalization rating for the 
condition under 38 C.F.R. § 4.29, from January 1978 through 
February 1978, and a 30 percent rating for the condition 
effective from March 1978.  

In an April 1983 decision, the RO determined to reduce the 
rating of the veteran's service-connected nervous disorder, 
from 30 percent to 10 percent, to become effective from July 
1983.  In an April 1983 letter, the RO notified the veteran 
of this proposed reduction and her appellate rights.  She did 
not appeal or respond with any evidence tending to show that 
the reduction for her nervous disorder should not be made.  
In July 1983, the RO effectuated the reduction in rating to 
10 percent for the veteran's nervous disorder.  

RO records reflect that in February 1984 the veteran was 
scheduled for a routine VA examination of her service-
connected nervous disorder.  In a February 1984 report of 
contact, she had requested that the February 1984 VA 
examination be rescheduled.  A VA examination was rescheduled 
for March 1984, and the veteran failed to report for that 
examination.  Consequently, in an April 1984 rating decision, 
the RO determined to suspend disability compensation payments 
to the veteran on the basis of her failure to report for a VA 
examination.  

In a July 1984 letter, the veteran argued that in regard to 
the previously missed VA examinations she had a scheduling 
conflict with the first scheduled examination and she had no 
money or transportation to appear for the second scheduled 
examination.  She requested that she be rescheduled for a VA 
examination.  

On an August 1984 VA psychiatric examination, the veteran's 
diagnosis was deferred.  The doctor recommended that she be 
referred to a VA Medical Center (VAMC) for further evaluation 
of her condition.  Subsequently, arrangements were made for 
the veteran to be admitted to a medical center for 
observation and evaluation of her neuropsychiatric condition.  
RO records dated in November 1984 reflect that the veteran 
chose not to keep a scheduled appointment at the Durham VAMC 
for observation and evaluation.  

In a November 1984 rating decision, the RO determined that 
the veteran's disability compensation should remain suspended 
on the basis that the evidence of record was insufficient for 
rating purposes because the veteran failed to report for a VA 
examination.  In a November 1984 letter, the RO notified the 
veteran that her payments were discontinued and that further 
action would not be taken unless she informed the RO of her 
willingness to report for an examination.  The veteran did 
not respond.  

In a statement received by the RO on April 21, 1989, the 
veteran's representative requested, on behalf of the veteran, 
an increase in compensation.  

Medical records from Edgecombe-Nash Mental Health Center in 
July 1989 show that the veteran was screened for an 
outpatient program.  She complained of sleeping difficulties, 
depression, overreactions to people, super-sensitivity to 
opinions and criticisms of others, mood swings, and feelings 
of having been taken advantage of by the military.  She 
reported that since service she had been unable to maintain a 
steady job, concentrate long enough to complete college 
courses, or maintain a healthy relationship with a man.  On a 
mental status examination, she cried for about an hour but 
was cooperative and became pleasant once she stopped crying.  
She was oriented times three and demonstrated good memory 
skills.  She possessed good command of the English language 
and was able to express herself well.  The "admitting" 
diagnoses were major depression, recurrent, severe, chronic, 
melancholic type; insomnia related to another mental 
disorder; post-traumatic stress disorder (PTSD); and 
personality disorder (not otherwise specified) with features 
of dependence and avoidance.  

Additional medical records from Edgecombe-Nash Mental Health 
Center show that in August 1989 the veteran complained of 
depression, inability to sleep or concentrate, memory 
problems, and feeling irritable and socially withdrawn.  On a 
mental status examination, she was neatly dressed, 
cooperative, and showed no psychomotor slowing.  Her affect 
appeared sad and tearful, and she cried intermittently during 
the evaluation.  She had good eye contact, and her speech was 
relevant and coherent.  There was no evidence of 
hallucinations, delusions, or referential thinking.  She 
denied any suicidal ideation.  She was concerned about her 
inability to remember events and concentrate.  She appeared 
to be of average intelligence and was oriented times three.  
She demonstrated insight and motivation to start therapy.  
The diagnoses were major depressive episode, recurrent, 
moderate, without psychotic features; chronic PTSD; and rule 
out organic affective disorder.  The doctor stated the 
veteran would be started on medication and would begin 
individual therapy.  Later in August 1989, it was noted that 
the veteran seemed to show some improvement in her mood with 
decreased tearfulness and irritability while on her 
medication.  In October 1989, it was noted that she had 
responded well to her medication and showed a much improved 
affect.  She had reported that she was sleeping and 
concentrating better, and the doctor stated that her affect 
appeared more animated and her speech seemed to be of normal 
tone and latency.  

On a November 1989 VA neuropsychiatric examination, the 
veteran complained of memory problems, irritability, a 
tendency to overreact, sleeping difficulties, an inability to 
relate to people or have ongoing relationships, an inability 
to maintain a job, and frequent panic attacks.  She also 
reported that she had been doing much better now that she was 
on medication prescribed by a local mental health center she 
attended for treatment.  She stated that she was less jumpy 
and anxious and that she slept somewhat better and was a 
little bit more comfortable when out with other people.  She 
indicated she was doing some painting and selling.  She 
stated that her memory was a little bit better and that she 
did not have relapses quite as often.  She stated that she 
did not have as much anger as she previously had and that her 
interests and energy were a little bit better.  On a mental 
status examination, she was pleasant and cooperative.  She 
was very talkative and was able to give a good accounting of 
her history that corresponded to that in her medical chart.  
She displayed no hostility or anger.  She was goal-directed 
and well groomed.  She was alert and oriented, and her 
judgment and insight seemed fairly good.  The impressions 
were passive dependent personality disorder, generalized 
anxiety disorder, and dysthymic disorder.  The doctor noted 
that at the present time the veteran seemed to be doing quite 
well but that this had only lasted about a month and it 
remained to be seen how she would do over the long term.  The 
doctor stated that her past history certainly made one want 
to be very cautious about saying that she was well or better.  
The doctor declared the veteran was competent.  

In a December 1989 decision, the RO reassigned a 10 percent 
rating for the veteran's nervous disorder (characterized as 
generalized anxiety disorder and dysthymic disorder with 
passive dependent personality disorder and history of 
headaches and syncope), effective from April 21, 1989, the 
date of receipt of an application to reopen a claim for 
compensation benefits.  The RO noted that the veteran's 
compensation benefits had been terminated effective in May 
1984 due to her failure to report for observation and 
evaluation at the VA and that there was no medical evidence 
sufficient to evaluate the veteran's nervous condition 
between May 1984 and the date of her reopened claim.  

In a January 1990 letter, the RO notified the veteran that 
her disability compensation payments had been reinstated (at 
the 10 percent disability level), effective in May 1989.  The 
RO also informed the veteran of her rights to appeal the 
decision.  She did not respond.  

In a statement received by the RO on April 12, 1991, the 
veteran requested that her claim be reopened for an increase 
in a 10 percent rating for her service-connected nervous 
disorder.  

In response to an April 1991 RO request for evidence, 
additional medical records from Edgecombe-Nash Mental Health 
Center were received.  The records show that in February 
1990, after an initial period of progress, the veteran was 
not doing well and did not feel she could come in for further 
appointments until she could afford the services.  Her 
problems at that time were noted as depression, insomnia, 
physical problems, mood swings, and hypersensitivity.  In 
July 1990, it was noted that the veteran had not been seen 
for therapy or medication during the previous five months (it 
was noted she had not been to the mental health center since 
December 1989).  Later in July 1990, a doctor noted that he 
saw the veteran briefly for medication follow-up and that she 
was alert, coherent, and organized in her thinking.  The 
doctor observed that the veteran had some sleep disturbances 
because she had not been on medication for some time but that 
she seemed to be doing relatively well during the interview.  
The doctor reinstated her medications and she was to continue 
to be seen for individual counseling.  

On a July 2, 1991 VA psychiatric examination, the veteran 
complained that her symptoms had continued, to include sleep 
disturbance, frequent waking, spells of nervousness and 
restlessness, depression, and difficulty relating to other 
people.  She reported that she stayed by herself and tried to 
keep occupied by drawing and sewing and that she was able to 
get out only occasionally.  She related she had little 
contact with other people and no regular employment.  She 
stated that she had attended a mental health center in her 
area for a period of time but that she had to stop due to 
lack of funds (she noted that an anti-depressant previously 
prescribed had been of considerable benefit to her).  The 
doctor noted that the veteran was cooperative, showed 
restricted affect, and gave the history as noted above.  The 
doctor described her speech as coherent and her memory as 
adequate.  The diagnoses were generalized anxiety disorder 
with depression and history of headaches and syncope; and 
personality disorder (not otherwise specified).  The doctor 
found the veteran competent for VA purposes at that time.  

In a July 1991 VA letter, a VA vocational rehabilitation and 
counseling officer notified the veteran that she was not 
entitled to vocational rehabilitation benefits on the basis 
that she was not reasonably medically "feasible" to achieve 
a vocational goal at that time.  The counselor encouraged her 
to reapply for the program once her VA "analyst" provided 
her with a letter attesting to her feasibility to reenter 
training and she had adequate transportation.  

In a July 1991 decision, the RO confirmed a 10 percent rating 
for the veteran's service-connected nervous disorder.  In a 
letter later that month, the RO informed the veteran of the 
decision.  In a January 1992 statement, the veteran expressed 
her disagreement with the RO's rating decision.  In a 
February 1992 statement, the veteran indicated that up until 
then she was unable to understand what was "going on" for 
the past 14 1/2 years due to her illness.  

In a July 1991 VA letter, a counseling psychologist responded 
to a letter of the veteran in which she indicated that she 
was not sure of what was decided during her visit to the RO 
earlier that month.  She was informed that they had agreed 
that she was not ready to reenter training, was not receiving 
any treatment for her nervous condition, and did not have any 
transportation to attend school at that time.  The VA 
representative stated that she was encouraged to reapply for 
vocational rehabilitation training once she was on a regular 
treatment regimen, had obtained a letter from her analyst 
attesting to the fact that she was feasible for training and 
eventually employment, and had acquired a means of 
transportation to and from school before she attempted to 
reenter training.  

In another VA letter to the veteran, responding to her July 
1991 letter, a vocational rehabilitation and counseling 
officer reiterated that she had been advised that anything, 
such as her health, lack of transportation, or distance she 
lived from school, which kept her from making herself 
available to attend classes every day was of great concern.  
The officer stated she was also advised in early July 1991 
that she was not deemed reasonably feasible to achieve a 
vocational goal, i.e., that she was not medically able to 
obtain and sustain gainful employment.  

An August 1991 VA outpatient record indicates the veteran 
sought treatment for depression and anxiety.  She reported 
that she had been going to a local mental health center and 
taking medication but that she had been off medications for 
about a year.  On a mental status examination, she was 
aggressive, hostile, and cognitively intact.  She had a good 
memory that day.  The impression was history of anxiety and 
questionable dysthymia versus episodes of discrete depressive 
symptoms.  It was noted the veteran denied suicidal and 
homicidal ideation and hallucinations.  

In a February 1992 statement, the veteran claimed she was 
entitled to a 100 percent rating for her service-connected 
psychiatric disorder.  In arguing her case, she related that 
from 1978 to 1981 she was unable to function meaningfully in 
society, that in 1984 she had a nervous breakdown and was 
unable to care for her family or attend school, that during 
an attempt to help herself in 1989 she had lost a job as a 
"bag girl" for a grocery store after only a few weeks, that 
she thereafter began seeking medical treatment at Edgecombe-
Nash Mental Health Center, and that in 1991 she felt mentally 
able to return to school but was informed by the VA that she 
was not well enough to reenter training for employment.  She 
claimed that she had not been able to reenter society as a 
productive individual since service and that she should be 
compensated 100 percent from 1977 up until the present.  

VA outpatient records show that in March 1992 the veteran 
complained of the same symptoms as she had in August 1991, to 
include decreased sleep due to nightmares, "bad nerves," 
and irritability.  On a mental status examination, she was 
neatly groomed, frustrated, angry (then turned apologetic), 
with good eye contact, very demanding and confrontational, 
and cognitively intact.  She denied any suicidal/homicidal 
ideation or auditory/visual hallucinations, and there was no 
evidence of a psychotic thought process.  The "working" 
impressions were symptoms of anxiety and some depression, 
questionable dysthymia, and questionable generalized anxiety 
disorder.  She was prescribed medication for her depressive 
symptoms.  In May 1992, it was noted that on her medication 
the veteran reported improvement in mood, concentration, 
sleep, appetite, and frustration tolerance.  The "working" 
diagnosis were dysthymia versus major depressive episode and 
possible organic personality disorder.  In August 1992, she 
acknowledged that she was doing fairly well on her medication 
with improved mood, sleep, energy, and pain tolerance.  There 
was no evidence of a psychosis or of suicidal or homicidal 
ideation.  The examiner stated the diagnosis was still 
unclear and noted that it could include major depressive 
episode versus PTSD versus anxiety disorder versus organic 
brain disorder as well as a personality disorder.  It was 
noted further treatment and a review of the veteran's claims 
file was required.  

In September 1992, the veteran submitted an application for 
increased compensation based on unemployability (VA Form 21-
8940).  On the claim, she reported that she had completed two 
years of high school and 1 1/2 years of a commercial arts 
program.  She reported that she last worked 30 hours a week 
for two weeks in September 1991 as a cashier for Value Pak, 
and that before then she had worked for four weeks from 
October to November 1989 bagging groceries at the Piggly 
Wiggly.  She stated she stopped the grocery store job due to 
a mental breakdown and had to receive outpatient treatment at 
Edgecombe-Nash Mental Health Center.  She reported that she 
left her last job due to her service-connected nervous 
disability and had not tried to obtain employment since then.  
In that regard, she noted she had received VA vocational 
rehabilitation benefits from 1983 through 1985 but that she 
kept getting sick due to her service-connected nervous 
condition and that when she tried to re-qualify for the VA 
benefits in 1991 or 1992 she was denied.  She requested that 
the VA find her totally and permanently disabled due to her 
service-connected nervous condition and other related 
conditions.  She noted that she had been in receipt of Social 
Security disability benefits since 1978, had tried jobs but 
could not hold them, had tried part-time schooling which was 
terminated in 1989 due to her nervous disorder, and had 
reapplied for vocational rehabilitation but was denied due to 
her nervous condition.

An October 1992 VA outpatient record indicates the veteran 
reported no recent changes in her symptoms.  She continued to 
take her medication and was tolerating it well.  On a mental 
status examination, she was calm, cooperative, easy to 
engage, and pleasant.  Her affect was euthymic with an 
occasional smile.  Her thought process was goal-directed.  
She was oriented times three and did not have any 
hallucinations, delusions, or ideations.  The doctor stated 
an appropriate diagnosis remained unclear at that time, but 
he considered a history of major depressive episode versus 
dysthymia versus organic brain disorder versus anxiety 
disorder with a strong personality disorder component.  As 
the veteran functioned well on her medication, she was 
continued on it, and it was noted she would also benefit from 
more consistent and frequent follow-up treatment (which was 
reportedly difficult due to geographical factors).  

In November 1992, the veteran submitted a statement from her 
former manager at Value Pak, who stated that the veteran was 
employed for a two week period and then released due to her 
inability to perform the duties required for the job.  

In December 1992, the RO received employment information from 
the veteran's former manager at Value Pak Store.  The manager 
indicated that the veteran was employed part-time in sales 
for two weeks from September to October 1991 and that her 
employment was terminated because she was unable to perform 
her duties due to "very bad nerves."  

A December 1992 medical record from Wilson-Greene Mental 
Health Center indicates the veteran complained that she was 
having problems "dealing" with things.  She reported she 
had overreacted and had anxiety attacks ever since her 
discharge from service in 1977.  On a mental status 
examination, she described her mood as depressed at times.  
Her speech was pressured, and her affect was inappropriate.  
She was tearful at one point during the interview.  She 
stated that her concentration was "stabling off" and that 
her memory was "better."  She stated that at times she had 
a pounding heart, sweatiness, dizziness, and nausea.  She 
could not recall any of three objects correctly or name the 
president or his predecessor.  When asked about visual 
hallucinations, she reported seeing shadows and big circles 
of colors (she said that she had been seeing things ever 
since her military discharge).  She admitted to auditory 
hallucinations.  She stated she did not want to talk about 
suicidal ideation.  A social worker diagnosed the veteran 
with delusional disorder, panic disorder without agoraphobia, 
and rule out schizophrenia.  The veteran was then scheduled 
for diagnostic evaluation on February 5, 1993.  

In a January 1993 statement, the Social Security 
Administration (SSA) indicated that it was forwarding records 
to the RO in connection with the veteran's increased rating 
claim.  The records show that the veteran had filed for 
disability benefits in March 1978, that in a February 1979 
decision she was awarded benefits, and that her benefits were 
established beginning in August 1977 on the basis of a 
diagnosis of history of blackouts.  The medical records 
considered for the decision included service medical records 
and VA outpatient records of treatment for a psychiatric 
disorder.  

In a January 1993 report of contact, the RO noted the 
veteran's request that a VA examination, which was scheduled 
for later that month, be rescheduled due to transportation 
problems.  

A February 5, 1993 evaluation report from Wilson-Greene 
Mental Health Center reflects that on a mental status 
examination the veteran was very restless and hyperactive.  
She became loud and was easily angered.  She was quite 
intrusive from time to time and irritable or sarcastic.  She 
had a very poor concentration and attention span.  She had a 
very pervasive, labile affect and was quite disorganized in 
her thought presentation.  There were no obvious delusions or 
auditory/visual hallucinations.  She appeared to be of 
average intellectual ability and had good orientation to 
time, place, and person.  She had very limited recent and 
remote memory.  She had very poor insight and limited impulse 
control and judgment.  She appeared to be capable of self-
care and had some family support.  The doctor diagnosed the 
veteran with organic mood disorder, mixed.  (Additional 
records from Wilson-Greene Mental Health Center indicate that 
the veteran continued to receive psychiatric treatment from 
the facility, to include an inpatient stay in March 1993 for 
a psychotic disorder, through October 1996.)  

On a September 1993 VA neuropsychiatric examination, the 
veteran was diagnosed with anxiety disorder, not otherwise 
specified with depressive features, and headaches with no 
neurological sequelae.  

In April 1994 statements, the veteran argued that she 
continued to suffer from mental and physical injuries 
suffered in service in 1977 as the result of an accident.  
She claimed that when she was discharged from the VA hospital 
after a 30 day stay she was no better than she was when she 
was discharged from the service.  She maintained that she had 
been unable to hold a job since she left the military and 
that her last job at Value Pak lasted only a week.  

Private medical records show that the veteran was admitted to 
John Umstead Hospital in July 1994 with suicidal ideations 
(she was admitted after she was seen at the VA for 
psychiatric treatment).  The primary diagnosis was 
personality disorder (not otherwise specified) with 
additional diagnoses that included history of organic mood 
disorder and psychoactive substance dependence (not otherwise 
specified).  She was then transferred to Cherry Hospital, 
where she was discharged in August 1994 with diagnoses of 
schizoaffective disorder and polysubstance abuse.  

VA records show that in August 1994 the veteran was 
hospitalized.  Her discharge diagnoses were major depression 
(recurrent) and mixed personality disorder with borderline 
narcissistic and histrionic traits.  In November 1994, she 
was hospitalized with suicidal ideation and feelings of 
depression.  Her discharge diagnosis was schizoaffective 
disorder.  

At an April 1995 hearing at the RO before a local hearing 
officer, the veteran testified that she had been totally 
disabled due to her service-connected nervous disorder for a 
considerable amount of time and that because she had problems 
in dealing with people she had only been employed on two 
occasions for a period of less than two weeks over the last 
17 years.  She stated that she had been determined by the VA 
to be infeasible for vocational rehabilitation.  

Private medical records show that the veteran was 
hospitalized at Wilson Memorial Hospital in May 1995 for 
adjustment disorder with mixed emotional features, history of 
polysubstance abuse, history of organic mood disorder (rule 
out incipient bipolar component), and probable borderline 
personality.  

In an August 1996 letter from the Employment Security 
Commission of North Carolina, a veterans employment 
representative indicated that the veteran requested an 
assessment of her employability.  The representative noted 
the veteran had been on Social Security disability since 1978 
and that during that time she had had one job that lasted a 
total of two weeks (he said she was terminated from that job 
due to an inability to perform work due to bad nerves).  

On an October 1996 VA neuropsychiatric examination, the 
veteran claimed that her disability had precluded her from 
maintaining a job and that for years she had tried not to be 
sick (she said she disliked seeing doctors ever since 
service).  She was diagnosed with major depression 
(recurrent); generalized anxiety disorder; personality 
disorder with histrionic, borderline, and narcissistic 
features; and history of substance abuse.  The doctor noted 
he was concerned the veteran actually might be bipolar.  

In a June 1999 decision, the RO granted an increased rating, 
from 10 percent to 100 percent, for the veteran's service-
connected nervous disorder (characterized as residuals of 
major depression with anxiety disorder and personality 
disorder), effective from February 5, 1993.  

In a July 1999 statement, the veteran expressed her 
disagreement with the effective date assigned for the 100 
percent rating for the service-connected psychiatric 
disorder.  She argued that the correct effective date should 
be April 1991, the date she reopened her increased rating 
claim.  

In an October 1999 statement, the veteran argued that the 
effective date of a 100 percent rating for her service-
connected psychiatric disorder was incorrectly assigned as 
February 5, 1993.  She noted that she had submitted a claim 
on April 21, 1989 and that there had been "no break in this 
claim up to the award date."  She asked the RO to reconsider 
the effective date of her award.  

In February 2000 statements, the veteran claimed that the 
effective date of her 100 percent rating for a psychiatric 
disorder should be the date she was discharged from military 
service in August 1977, which was also the effective date of 
an award of Social Security disability benefits.  She 
maintained that she came out of service incoherent and unable 
to make sound decisions.  She claimed the VA should have used 
the Social Security Administration decision and granted her a 
100 percent total disability rating effective from the date 
of her military discharge.  

In March 2001, the Board remanded the case to the RO to 
afford the veteran a hearing at the RO before a Member of the 
Board.  

At a June 2001 video conference hearing at the RO before a 
Member of the Board in Washington, D.C., the veteran 
testified that the effective date of the 100 percent rating 
for her service-connected psychiatric disorder should be 
retroactive to 1977 when she was discharged from military 
service.  She argued that her condition was worse when she 
left the service than at present and therefore an effective 
date back to service was warranted.  The veteran described 
her life prior to service, her experiences during service to 
include an accident whereby she fell off a military vehicle, 
and her life since her military discharge.  She stated that 
ever since the accident in service she had been unable to 
maintain employment, have meaningful personal relationships, 
or pursue further education.  She stated that in the early 
1980s she did not take medication for her condition and that 
(not considering the treatment she received in the late 
1970s) she first began receiving treatment in 1987.  

At the hearing, the veteran submitted additional evidence in 
the form of statements from her friend and mother.  Her 
friend stated that she and the veteran resided together from 
1987 to 1991, that she and her daughter witnessed the 
veteran's drastic mood swings and uncontrollable anger, and 
that the veteran was able to interact normally when not 
experiencing mood swings and flashbacks (which she said 
occurred more often than not).  The veteran's mother stated 
that there was nothing "wrong" with the veteran prior to 
her military service but that after service she was a 
"nervous wreck" and was not the same person as beforehand.  

II.  Analysis

The veteran claims that an effective date earlier than 
February 5, 1993 is warranted for her service-connected 
psychiatric disorder.  Under legislation adopted during the 
pendency of this appeal VA must assist claimants with the 
development of their claims, provide notice of information 
that is missing from an application for benefits, and apprise 
claimants of the evidence necessary to substantiate their 
claims.  38 U.S.C.A. §§ 5100-5107 (West Supp. 2001).

In this case, the veteran's earlier effective date claim is 
complete.  The claims file shows that she has been apprised 
of the information necessary to substantiate her claim 
through the discussions contained in the June 1999 rating 
decision, which was mailed to her in June 1999, and in the 
statement of the case, which was mailed to her in November 
1999.  Furthermore, she has demonstrated a knowledge of the 
evidence needed to substantiate her claim in her contentions 
and in her hearing testimony in June 2001.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist and provide notice.  38 
U.S.C.A. § 5103A (West Supp. 2001).  

The veteran claims that the effective date of the assignment 
of a 100 percent rating for her service-connected psychiatric 
disorder should be earlier than February 5, 1993.  She 
contends that the increased rating should be retroactive to 
when she filed her claim for an increased rating in April 
1991.  More recently, she claims that the effective date of 
the increased rating should be the date she was discharged 
from the military in August 1977.  She repeatedly emphasizes 
that her psychiatric disability has prevented her from 
obtaining and maintaining employment ever since her discharge 
from service.  

The veteran also contends, in an October 1999 statement, that 
there had been "no break" in a claim that she filed in 
April 1989 up until she was granted a 100 percent rating for 
her psychiatric disorder.  In that regard, it is noted that 
in a December 1989 decision the RO reinstated compensation 
payments (after payments had been terminated effective in May 
1984 due to the veteran's failure to report for VA 
observation and evaluation of her psychiatric disorder) and 
determined that payments in excess of the 10 percent 
disability level were not warranted.  The veteran did not 
appeal the determination, and the RO decision is final.  38 
U.S.C.A. § 7105.  Thus, the effective date for any subsequent 
increased rating must be determined in relation to a new 
claim.  That new claim was filed on April 12, 1991.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 3.400(o); 
Harper v. Brown, 10 Vet. App. 125 (1997); VAOPGCPREC 12-98.

A review of the record reflects that in a June 1999 decision 
the RO assigned a 100 percent schedular rating for the 
veteran's psychiatric disorder effective from February 5, 
1993, the date of a private mental health center examination.  
Such assignment was made under new regulations in effect for 
rating psychiatric disabilities.  During the course of her 
increased rating appeal, the regulations pertaining to rating 
psychiatric disabilities were revised.  Her psychiatric 
disorder was evaluated initially (i.e., at the time service 
connection was established in 1978) under 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (effective prior to November 7, 1996), 
for anxiety in a passive dependent personality with history 
of headaches and syncope.  Later, in a December 1989 RO 
decision, the psychiatric disorder was evaluated under the 
same regulation and code, for generalized anxiety disorder 
and dysthymic disorder with passive dependent personality 
disorder and history of headaches and syncope.  

Under 38 C.F.R. § 4.132, Code 9400 (and other codes for other 
psychoneurotic disorders) (effective prior to November 7, 
1996), a 10 percent is warranted where the criteria is less 
than that for a 30 percent rating, with emotional tension or 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 30 percent rating is warranted 
where there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and where the psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  There are different criteria for a 50 percent 
rating and a 70 percent rating, although such need not be 
discussed.  A 100 percent rating is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or the 
individual is demonstrably unable to obtain or retain 
employment.  (The 100 percent psychiatric rating criteria 
provide three independent bases for such a rating.  Johnson 
v. Brown, 7 Vet. App. 95 (1994).)

On November 7, 1996, the rating criteria for the veteran's 
psychiatric disorder were revised and are now found in 38 
C.F.R. § 4.130, Diagnostic Code 9434, for major depressive 
disorder (the criteria is the same for the veteran's other 
related psychiatric disorders, such as anxiety disorder).  
Under the revised criteria, a 10 percent rating is warranted 
where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  There are different criteria for a 30 percent 
rating, 50 percent rating, and 70 percent rating, although 
such need not be discussed.  A 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

As her claim for an increased rating for a psychiatric 
disorder was pending when the regulations pertaining to 
rating psychiatric disabilities were revised, the veteran is 
entitled to application of the version of the law which is 
more favorable to her; however, the new criteria are only 
applicable to the period of time on or after their effective 
date.  Karnas v. Derwinski, 1 Vet. App. 308 (1990); 
VAOPGCPREC 3- 2000.  The veteran claims she is entitled to a 
100 percent rating effective earlier than February 5, 1993, 
the date the RO assigned.  As the new criteria for rating 
psychiatric disabilities are only applicable to the period of 
time on or after November 7, 1996, the old rating criteria 
are for application in the veteran's case.  

The focus of the rating process is on industrial impairment 
from the service-connected psychiatric disorder, and social 
impairment is significant only as it affects earning 
capacity.  38 C.F.R. § 4.129 (effective prior to November 7, 
1996). 

In this case, the veteran's claim for an increased rating for 
her psychiatric disorder was received by the RO on April 12, 
1991.  Historically, her psychiatric disorder was rated 30 
percent disabling from August 1977 through January 15, 1978, 
100 percent disabling (based on hospitalization pursuant to 
38 C.F.R. § 4.29) from January 16, 1978 through February 
1978, 30 percent disabling from March 1978 through June 1983, 
10 percent disabling from July 1983 through April 1984, 10 
percent disabling from April 21, 1989 through February 4, 
1993, and 100 percent disabling from February 5, 1993.  (The 
record shows that payments were suspended from May 1984 
through April 20, 1989 due to insufficient evidence to 
evaluate the veteran's disorder.)  

A review of the evidence shows that the only medical evidence 
pertaining to the veteran's psychiatric disorder within the 
year preceding her April 1991 increased rating claim are 
records dated in July 1990 from Edgecombe-Nash Mental Health 
Center.  These records show the veteran was seen once in July 
1990 for a medication follow-up.  At that time, she was 
alert, coherent, and organized in her thinking.  The doctor 
observed she had some sleep disturbances because she had not 
been taking medication for some time (she was last seen at 
the mental health center in December 1989) but noted she 
seemed to be doing relatively well during the interview.  The 
doctor reinstated her medications.  This medical evidence is 
insufficient to demonstrate an increase in the severity of 
the veteran's psychiatric disorder within the year preceding 
the April 1991 claim.  In fact, the veteran does not 
specifically allege that the disability increased on a 
specific date within the year preceding the April 1991 claim 
(rather, she alleges it has been 100 percent disabling since 
her military discharge in 1977).  As such, it is not 
factually ascertainable that the veteran's service-connected 
psychiatric disorder increased in severity on some date 
within the year preceding April 1991.  Therefore, the 
effective date for the assignment of an increased rating to 
100 percent, for the service-connected psychiatric disorder, 
may be no earlier than the date of VA receipt of the claim, 
which is April 12, 1991.  Under the circumstances, the 
effective date will be either the date of VA receipt of the 
claim for increase, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o).

After a careful review of the medical evidence, the Board 
finds that from the time of her July 2, 1991 VA examination 
the veteran's service-connected psychiatric disorder meets 
the criteria (in effect prior to November 7, 1996) for a 100 
percent rating.  That is, the veteran's psychiatric 
symptomatology was of such extent, severity, depth, and 
persistence as to have been productive of total social and 
industrial inadaptability, thus warranting a 100 percent 
schedular rating under the applicable codes since July 2, 
1991.  

The record shows that after filing her increased rating claim 
in April 1991 there was no evidence pertaining to the 
veteran's psychiatric disorder until July 2, 1991, when she 
underwent a VA compensation examination.  At that time, she 
reportedly stayed by herself, was only able to get out 
occasionally, had little contact with other people, and had 
no employment.  She was diagnosed with generalized anxiety 
disorder and depression.  Soon thereafter in July 1991, the 
veteran was seen by a VA vocational rehabilitation and 
counseling officer, and she was informed that she was not 
medically "feasible" to achieve a vocational goal at that 
time (i.e., she was not medically able to obtain and sustain 
gainful employment).  Although she was informed that other 
factors such as adequate transportation and the distance she 
lived from school were also of concern in determining 
entitlement to vocational rehabilitation benefits, she was 
informed that a regular treatment regimen and a letter from a 
VA "analyst" attesting to her feasibility to reenter 
training were required in order for her to be reconsidered 
for vocational rehabilitation benefits.  The veteran sought 
VA outpatient treatment in August 1991 and was noted then to 
be aggressive and hostile.  As reported by a former manager 
at a store where the veteran worked for two weeks from 
September to October 1991, her employment was terminated due 
to "bad nerves."  The record reflects that the only other 
employment the veteran obtained had lasted four weeks at a 
grocery store from October to November 1989, which the 
veteran reported she left due to a mental breakdown.  

The record shows the veteran continued to seek VA treatment 
in 1992 and was prescribed medication for depressive 
symptoms.  Despite some improvement in mood, concentration, 
and sleep while on her medication, the veteran's underlying 
psychiatric symptoms evidently continued.  On one VA 
treatment record she was noted to be functioning well on her 
medication, but on another VA treatment record she was 
described as becoming frustrated, angry, very demanding, and 
confrontational.  On a December 1992 medical record from a 
private mental health center, she described anxiety attacks, 
a depressed mood, and visual and auditory hallucinations.  
Records received from the Social Security Administration in 
January 1993 reflect that the veteran had been in continual 
receipt of disability benefits since a February 1979 award on 
the basis of service medical records and VA outpatient 
records of treatment for a psychiatric disorder.  

A review of the foregoing records indicates that the veteran 
appeared to be doing well, psychiatrically, once she was on 
medication.  Nevertheless, the medical evidence demonstrates 
that improvements in her condition were temporary, lasting 
for only short intervals.  The unstable nature of her 
psychiatric condition prevented her from obtaining or 
retaining employment, as evidenced by her brief work history, 
the statement of a former job manager, and the July 1991 
statements of VA vocational rehabilitation counselors.  
Discounting the July 1991 determination by VA to deny 
vocational rehabilitation benefits on the basis of her 
medical unfeasibility, there is no medical statement in the 
record that describes the degree of veteran's occupational 
impairment since she filed her increased rating claim in 
April 1991.  Nevertheless, the evidence beginning in July 
1991 suggests that she was incapable of maintaining gainful 
employment due to a psychiatric condition that was severe, 
persistent, erratic, and unpredictable.  

After considering all the evidence, the Board finds that it 
is in relative equipoise with respect to whether the 
veteran's service-connected psychiatric disorder was 
productive of total social and industrial inadaptability (the 
criteria for a 100 percent schedular rating under the old 
rating criteria) from the time of her July 1991 VA 
examination to the present time.  With application of the 
benefit of the doubt rule, the Board finds the evidence 
supports the grant of a 100 percent schedular rating for the 
veteran's service-connected psychiatric disorder from July 2, 
1991 to the present.  38 U.S.C.A. § 5107(b).  Thus an earlier 
effective date of July 2, 1991 for a 100 percent schedular 
rating for service-connected residuals of major depression 
with anxiety disorder and personality disorder is warranted.




	(CONTINUED ON NEXT PAGE)




ORDER

An earlier effective date of July 2, 1991, for the assignment 
of a 100 percent schedular rating for residuals of major 
depression with anxiety disorder and personality disorder, is 
granted.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

